DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 Response to Amendment
Amendment filed 06/22/2022 has been considered by Examiner. Claims 1, 4, 7, 9, 12, 15, and 18 have been amended. Claims 1-20 are pending, and likewise Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks, Pg 6-9, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C 103 is made in view of Zhang et al. (US 10902215 B1), further in view of Mizushima (WO 2019225028 A1), further in view of Dong et al. “Age Estimation by Multi-scale Convolutional Network”: and for claims 3, 4, 11, 12, 17 and 18, additionally further in view of Pino et al. (US 20170185583 A1); 
and for Claims 5, 13 and 19, additionally further in view of Pino et al. (US 20170185583 A1) and Sennrich et al. “Controlling Politeness in Neural Machine Translation via Side Constraints”; 
and for Claims 6, 14 and 20, additionally further in view of McCann et al. (WO 2018213763 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10902215 B1), and further in view of Mizushima (WO 2019225028 A1), and further in view of Dong et al. “Age Estimation by Multi-scale Convolutional Network”, hereinafter Dong.

Regarding Claim 1:
	Zhang teaches a method for providing language translations, the method comprising: receiving a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receiving a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encoding, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encoding, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding),
wherein the context feature vector comprises an age of a user that generates the source language(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item. Col 10, Ln 35-40, age), 
generating, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receiving, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
training the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receiving a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determining, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decoding the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).
The combination of Zhang and Mizushima does not teach and wherein the age is determined using a facial recognition neural network.
In the same field of Machine Learning, Dong teaches and wherein the age is determined using a facial recognition neural network(Abstract, Ln 3, face images, Ln 6-8, In this paper, we apply convolutional neural network (CNN) to the age estimation problem,….system can estimate age from image pixels directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima with the facial age recognition of Dong, as can automate demographics analysis, improving convenience(Pg 1, 1 Introduction, Para 1, Ln 6-8).

Regarding Claim 2:
The combination of Zhang, Mizushima and Dong teaches the method of claim 1, but does not teach further comprising notifying a first user of the target language output.
In the same field of machine translation, Mizushima teaches further comprising notifying a first user of the target language output (Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify he combination of Zhang, Mizushima and Dong with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 7:
The combination of Zhang, Mizushima and Dong teaches the method of claim 1, and Zhang teaches wherein training the adaptive neural network to identify the context feature vector includes adjusting a weight or a bias of the adaptive neural network(Col 3, Ln 8-9, a translation model can be a neural network. Col 3, Ln 27-28, the neural network can be modified, such as by changing weights).

Regarding Claim 8:
The combination of Zhang, Mizushima and Dong teaches the method of claim 1, and Zhang teaches wherein software is provided as a service in a cloud environment to perform the method(FIG 2, Elements 205A & 210. Col 6, Ln 33-36, server receives client requests and coordinates fulfillment of the requests through other servers).

Regarding Claim 9:
Zhang teaches a computer program product for providing language translations, the computer program product comprising a computer readable storage medium(Col 6, Ln 2-3, a memory) 
having program instructions embodied therewith, the program instructions executable by a device to cause the device to: (Col 6, Ln 3-4, Memory can include program memory that stores programs and software) 
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receive a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
wherein the context feature vector comprises an age of a user that generates the source language(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item. Col 10, Ln 35-40, age);
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receive, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
train the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receive a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).
The combination of Zhang and Mizushima does not teach and wherein the age is determined using a facial recognition neural network.
In the same field of Machine Learning, Dong teaches and wherein the age is determined using a facial recognition neural network(Abstract, Ln 3, face images, Ln 6-8, In this paper, we apply convolutional neural network (CNN) to the age estimation problem,….system can estimate age from image pixels directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima with the facial age recognition of Dong, as can automate demographics analysis, improving convenience(Pg 1, 1 Introduction, Para 1, Ln 6-8).

Regarding Claim 10:
	Claim 10 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Regarding Claim 15:
Zhang teaches a system for providing language translations, comprising: a memory with program instructions included thereon (Col 6, Ln 3-4, Memory can include program memory that stores programs and software); 
and a processor in communication with the memory, wherein the program instructions cause the processor to (Col 5, Ln 60, A CPU can have access to a memory): 
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receive a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
wherein the context feature vector comprises an age of a user that generates the source language(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item. Col 10, Ln 35-40, age);
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receive, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
train the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receive a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).
The combination of Zhang and Mizushima does not teach and wherein the age is determined using a facial recognition neural network.
In the same field of Machine Learning, Dong teaches and wherein the age is determined using a facial recognition neural network(Abstract, Ln 3, face images, Ln 6-8, In this paper, we apply convolutional neural network (CNN) to the age estimation problem,….system can estimate age from image pixels directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima with the facial age recognition of Dong, as can automate demographics analysis, improving convenience(Pg 1, 1 Introduction, Para 1, Ln 6-8).

Regarding Claim 16:
Claim 16 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Claims 3, 4, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Mizushima and Dong as applied to claim 1 above, and further in view of Pino et al. (US 20170185583 A1).

Regarding Claim 3:
The combination of Zhang, Mizushima and Dong teaches the method of claim 1, wherein the set of contextual data includes a set of users, a set of demographic data for each user within the set of users(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item).
The combination of Zhang, Mizushima and Dong does not teach a dialect of the target language, and a dialect of the source language.
In the same field of machine translation Pino teaches a dialect of the target language, and a dialect of the source language(Abstract Ln 14-15, author specific language model or reader specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima and Dong, with the author and reader dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 4:
The combination of Zhang, Mizushima, Dong and Pino teaches the method of claim 3, wherein the set of demographic data for each user includes the age, a linguistic gender, an education level, a familiarity level, and a familial relationship(Col 10, Ln 35-40, age, gender, level of education, region, languages identified as ones the author is facile with, relationship status).
The combination of Zhang, Mizushima, Dong and Pino does not teach a set of cultural information.
In the same field of machine translation Pino teaches a set of cultural information (Abstract Ln 14-15, author specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima, Dong and Pino, with the author dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 11:
Claim 11 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Regarding Claim 12:
Claim 12 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 3 and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Mizushima, Dong and Pino as applied to claim 4 above, and further in view of Sennrich et al. “Controlling Politeness in Neural Machine Translation via Side Constraints”.

Regarding Claim 5:
The combination of Zhang, Mizushima, Dong and Pino teaches the method of claim 4, but does not teach wherein the demographic data for each user includes a language formality level.
Sennrich teaches wherein the demographic data for each user includes a language formality level(Abstract, Ln 8-11, In this paper we perform pilot study to control honorifics in neural machine translation via side constrains).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima, Dong and Pino with the honorifics side constraints of Sennrich, as it allows for politeness to be translated when languages without honorifics are involved(Abstract, Ln 1-11).

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 5 and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations to Claim 5 and is therefore rejected for the same reasons.

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Mizushima and Dong as applied to claim 1 above, and further in view of McCann et al. (WO 2018213763 A1).

Regarding Claim 6:
The combination of Zhang, Mizushima and Dong teaches the method of claim 1, but does not teach wherein decoding the second user input feature vector includes Long Short Term Memory techniques.
In the same field of machine translation, McCann teaches wherein decoding the second user input feature vector includes Long Short Term Memory techniques(Para. [0039], Ln 25-27, For machine translation, the MT-LSTM supplies context for an attentional decoder).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima and Dong, with the LSTM of McCann, as LSTMs are capable of handling long word sequences(Para. [0038], Ln 5-6).

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 6 and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations to Claim 6 and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranjan et al. “Unconstrained Age Estimation with Deep Convolutional Neural Networks”
Identifying the age of a person using their face and a neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655